t c memo united_states tax_court estate of ellen d foster deceased ashley bradley and tara shapiro co-executors petitioners v commissioner of internal revenue respondent docket no filed date d douglas metcalf george l paul and hope e leibsohn for petitioners christopher j sheldon and shad m brown for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency in the federal estate_tax of the estate of ellen d foster the estate of dollar_figure by amended answer respondent asserts an increased deficiency of dollar_figure after concessions the issues for decision are whether the estate is entitled to discount the value of certain assets in the gross_estate the value of claims held by the estate and whether the estate is entitled to deduct its actual litigation expenses for those claims unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference ellen foster decedent resided in arizona at the time of her death ashley bradley and tara shapiro coexecutors were appointed coexecutors of the estate and they also resided in arizona at the time the petition was filed decedent’s husband thomas s foster mr foster founded foster gallagher inc f g in f g was in the mail- order horticulture business and relied heavily on a sweepstakes program as part of its direct mail advertising in mr foster and f g entered into a stock restriction agreement sra which required f g upon the deaths of decedent and mr foster to purchase all of the f g stock held by mr foster’s family group family group to ensure that f g had the money to do so the sra required f g to maintain life_insurance on the joint lives of decedent and mr foster payable after both had died f g accordingly purchased and maintained dollar_figure million of paid-up life_insurance the life_insurance the sra prohibited f g from borrowing against the cash_surrender_value of or otherwise encumbering the life_insurance and gave decedent or mr foster the right to purchase the life_insurance if the family group disposed of its f g stock kavanagh scully sudow white frederick p c kavanagh represented both mr foster and f g in the negotiation and drafting of the sra in mr foster and several other shareholders of f g decided to sell the majority of their stock to f g’s employee_stock_ownership_plan esop in order to finance the esop’s purchase of that stock esop transaction f g borrowed approximately dollar_figure million on an unsecured basis the esop loans from four institutional lenders esop transaction lenders and lent the proceeds to the esop in connection with the esop transaction f g hired u s trust company n a u s trust as the esop’s new trustee and mr foster agreed to indemnify u s trust against any loss arising from any misrepresentation or breach of duty committed by mr foster on date the esop purchased big_number shares of f g common_stock at dollar_figure per share mr foster received dollar_figure for the big_number f g shares that he sold mr foster transferred the stock sale proceeds along with his remaining f g stock to the thomas s foster revocable_trust foster trust mr foster died on date upon his death the foster trust was divided into three trusts marital trusts and collectively the marital trusts decedent was the sole income_beneficiary of the marital trusts during her life and could withdraw any part of the principal of marital trust at any time the trust instrument appointed northern trust company northern trust and decedent cotrustees of the marital trusts and gave them the discretion to invade the principal for decedent’s benefit in f g began experiencing financial trouble on account of negative publicity surrounding sweepstakes advertising strategies such as the one f g employed f g’s revenues and earnings steadily declined causing f g to be in violation of the financial covenants of the esop loans because the esop loans were unsecured the esop transaction lenders which included northern trust sought to restructure the loans to gain a security_interest in f g’s assets in date northern trust as co-trustee of the marital trusts waived the sra’s restrictions and allowed f g to borrow against the cash_surrender_value of the life_insurance in date northern trust again waived the sra prohibition against encumbrance and assigned itself the life_insurance as collateral for the esop loans f g also demanded that decedent lend f g approximately dollar_figure million the founder’s loan in order to make the founder’s loan decedent borrowed dollar_figure million from northern trust securing the loan with over dollar_figure million worth of assets that she withdrew from marital trust kavanagh represented and advised both decedent and f g in connection with all three of these transactions the transactions as a result of f g’s borrowing on the cash_surrender_value of the life_insurance the life_insurance ceased to be self- funding f g filed for bankruptcy on date and the life_insurance ultimately lapsed when f g failed to pay the premiums on date just before f g’s bankruptcy filing beneficiaries of the esop the esop plaintiffs filed suit the keach lawsuit in the u s district_court for the central district of illinois alleging breaches of fiduciary duty committed by u s trust and mr foster with decedent named as a defendant as executrix of mr foster’s estate in connection with the esop transaction the esop plaintiffs also sought restitution against decedent and northern trust as cotrustees of the marital trusts and requested the imposition of a constructive trust over the assets held by decedent as executrix of mr foster’s estate and co-trustee of the marital trusts kavanagh represented decedent in the keach lawsuit as well to avoid potential liability to the esop plaintiffs for distributions from the marital trusts northern trust unilaterally froze decedent’s right to withdraw the principal of marital trust however despite the freeze some of the assets of marital trust were sold at undiscounted prices on date the district_court granted summary_judgment to decedent as executrix of mr foster’s estate because his estate was closed and therefore no judgment could be enforced against her in that capacity the district_court did leave open the possibility that the esop plaintiffs could proceed with their restitution claim against decedent as co-trustee of the foster trust if the esop plaintiffs could establish that mr foster had committed a breach of fiduciary duty however on date the district_court entered an order finding among other things that mr foster and u s trust had committed no such breach the district_court entered a judgment on date and an amended judgment on date in favor of all of the defendants on date the esop plaintiffs appealed to the court_of_appeals for the seventh circuit decedent died on date while that appeal was pending on date coexecutors as successor cotrustees of the marital trusts entered into a settlement agreement whereby the esop plaintiffs released their claims against the estate on date the court_of_appeals affirmed the district court’s judgment shortly after decedent’s death coexecutors met with kavanagh and northern trust on date to discuss the administration of the estate coexecutors were not informed of the existence and lapse of the life_insurance on date upon being appointed coexecutors of decedent’s estate coexecutors hired the law firm lewis and roca llp l r to handle the probate of the estate during the course of administering the estate coexecutors came to believe that the work kavanagh had done in planning decedent’s estate and in representing decedent in the keach lawsuit had been deficient by date l r had identified and begun investigating potential claims against kavanagh by date coexecutors had stopped paying kavanagh’s legal fees on date l r discovered that the life_insurance had lapsed during f g’s bankruptcy on date kavanagh filed a claim against the estate for unpaid legal fees in the superior court of arizona maricopa county in date l r began investigating the circumstances surrounding the lapse of the life_insurance including northern trust’s involvement however l r quickly determined that a claim against northern trust would not be viable when on date the attorney for the trustee of f g’s bankruptcy_estate informed george paul paul an l r attorney and coexecutors’ counsel in this case that northern trust had decided against reinstating or transferring the life_insurance because the tax consequences of doing so would be detrimental and uneconomical on the basis of that information l r concluded that a claim against northern trust would be unsuccessful because northern trust had a justifiable reason for allowing the life_insurance to lapse on date a form_706 united_states estate and generation-skipping_transfer_tax return was filed on behalf of the estate on schedule f other miscellaneous property not reportable under any other schedule of the return the estate reported the decedent was predeceased by her spouse thomas s foster upon mr foster’s death on july three marital trusts were formed under the thomas s foster revocable_trust dated april under internal_revenue_code section b the assets of all three marital trusts are includible in the estate of the decedent the estate reported the following as assets of marital trust at the values set forth below cash publicly_traded_securities accrued dividend on securities dollar_figure big_number the estate reported the following as assets of marital trust at the values set forth below cash publicly traded bonds accrued interest on bonds federal home loan bond shares of foster gallagher inc dollar_figure big_number big_number big_number - - the estate reported the following as assets of marital trust at the values set forth below cash publicly traded bonds accrued interest on bonds publicly_traded_securities accrued dividend on securities_partnership interests in real_estate funds shares of foster gallagher inc dollar_figure big_number big_number big_number big_number big_number - - the estate also listed on schedule f a liability related to litigation against thomas s foster marital trust for each of the marital trusts the estate reported the value of these liabilities as negative dollar_figure for marital trust negative dollar_figure for marital trust and negative dollar_figure for marital trust collectively the marital trust discount based on an appraisal performed by lynton kotzin kotzin vice president of ringel kotzin valuation services on date kotzin’s appraisal report which was attached to the return determined a 29-percent marital trust discount attributable solely to the hazards_of_litigation presented by the keach lawsuit the estate did not report any potential claims against kavanagh or northern trust as assets of the estate by date the only claim against northern trust being investigated by l r was for negligently managing the marital trusts paul however believed this claim to be weak and speculative he concluded that unless something jumps out at us it does not appear to be as economical an investment as the claims against kavanagh on date coexecutors individually and as coexecutors of the estate filed a counterclaim against kavanagh alleging that it had committed legal malpractice while drafting decedent’s will and breach of fiduciary duty while representing decedent in the keach lawsuit coexecutors obtained a subpoena for northern trust’s records of its administration of the marital trusts and its loans to f g and to decedent in date robert mckirgan mckirgan joined the l r team investigating the estate’s claims against kavanagh and northern trust mckirgan reexamined the encumbrance of the life_insurance but believed the estate did not have a viable claim against northern trust because there were not enough facts about what northern trust had or had not done decedent apparently knew about and gave her informed consent to the encumbrance of the life_insurance and mr foster had waived northern trust’s conflict of interest by allowing northern trust to remain successor co-trustee of the marital trusts after it had become a creditor of f g l r was finally able to assemble the estate’s claims against northern trust when on date northern trust produced a memorandum the memorandum which l r believed suggested that northern trust had been concerned only with justifying the encumbrance of the life_insurance and had ignored its duty to investigate the merits of the transaction and advise decedent as to what rights she was surrendering the memorandum also helped l r identify which of the documents that were already in the estate’s possession were essential to proving the estate’s claims on date coexecutors met with kavanagh and northern trust to present the estate’s claims against them regarding the transactions at this point the claims were based on the theory that northern trust and kavanagh failed to advise decedent to obtain independent legal and financial advice for the transactions on date coexecutors offered to settle the estate’s claims against northern trust and kavanagh concerning the transactions for dollar_figure million on date northern trust rejected coexecutors’ offer and claimed it would be entitled to attorney’s fees because the estate’s claims were completely without merit on date coexecutors filed an amended counterclaim which sought joinder of northern trust as an additional defendant in the amended counterclaim coexecutors alleged among other things that northern trust had breached its fiduciary duty as trustee of the marital trusts when it engaged in self-dealing by allowing decedent to give up her rights to the life_insurance in order to improve its position from unsecured to secured creditor of f g the life_insurance claim and facilitated decedent’s withdrawal of assets from marital trust to overcollateralize the loan it made to decedent in connection with the founder’s loan the founder’s loan claim the estate sought compensatory_damages punitive_damages emotional distress damages disgorgement of northern trust’s and kavanagh’s fees prejudgment_interest reimbursement of costs and reasonable legal fees in coexecutors kavanagh and northern trust engaged in court-ordered mediation northern trust offered to settle the case for dollar_figure but coexecutors rejected that offer on or about date the estate’s tax_return was selected for examination on date coexecutors informed the internal_revenue_service irs of a potential additional asset of the estate the asset consisting of the claims held by the estate against kavanagh and northern trust was appraised on date by philip m schwab schwab senior vice president of fmv valuation financial advisory services l r provided the irs with schwab’s appraisal report on date on date coexecutors settled the estate’s claims against kavanagh for approximately dollar_figure kavanagh’s dollar_figure million insurance limit minus litigation costs of approximately dollar_figure on date the irs sent the estate a notice_of_deficiency determining a deficiency of dollar_figure the notice stated the marital trust discount has been disallowed as the amounts are not sums certain and legally enforceable at death estate of van horne v commissioner ustc cch big_number f 2d 9th cir and 680_f2d_1248 9th cir alternatively the marital trust discount has been disallowed as vague and uncertain estimates that are not ascertainable with reasonable certainty sec_2053 and sec_20_2053-1 the notice did not determine a deficiency with respect to the estate’s claims against kavanagh and northern trust or disallow attorney’s fees claimed to date as deductions with respect to administering the estate on date a timely petition was filed in date coexecutors filed a motion to compel in the state court action which led to the production of hundreds of documents that northern trust had claimed were privileged l r believed these documents suggested that northern trust’s legal department had concealed from its own trust department the fact that northern trust’s lending department had deliberately disregarded northern trust’s conflict of interest arising from its roles as co-trustee of the marital trusts and creditor of f g and decedent the trial of the estate’s claims against northern trust began on date on date coexecutors settled the estate’s claims against northern trust for dollar_figure million plus the return of previously withheld trust funds on date respondent filed an amended answer asserting an increased deficiency of dollar_figure attributable to the estate’s claims against kavanagh and northern trust which respondent valued in the amended answer at dollar_figure million no adjustments were requested regarding attorney’s fees claimed as deductions opinion the valuation issues in this case as discussed below are to be decided as of the date of decedent’s death date differences between the parties focus in large part on the reasonableness of the valuation positions of the parties in appraising likely resolutions of litigation after the date of death before discussing the applicable legal principles it is useful therefore to repeat the chronology of events relevant to the valuation issues the important dates are regarding keach lawsuit date summary_judgment in favor of decedent as executrix of mr foster’s estate date district_court finding in favor of defendants date date judgment in favor of defendants appeal filed date release of claims against the estate date district_court judgment affirmed regarding claims held by the estate date decedent’s counsel investigated and identified potential claims against kavanagh date kavanaugh suit for unpaid legal fees filed date date date date date estate_tax_return filed without mention of claim against kavanagh or northern trust counterclaim for malpractice and breach of fiduciary duty against kavanagh amended counterclaim sought joinder of northern trust as a defendant kavanagh agreed to pay approximately dollar_figure in settlement of estate’s claims northern trust agreed to pay dollar_figure million in settlement of estate’s claim and to return withheld trust funds as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through property is included in the gross_estate at its fair_market_value which is ‘the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts ’ 94_tc_193 quoting sec_20_2031-1 estate_tax regs the determination of fair_market_value is a question of fact id i value of marital trusts as a preliminary matter the parties disagree as to whether the burden_of_proof has been shifted to respondent under sec_7491 the burden_of_proof is relevant only when there is equal evidence on both sides in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof 131_tc_185 the parties agree on the unencumbered values of the assets of the marital trusts the parties disagree as to whether the estate is entitled to a marital trust discount consisting of a discount for the hazards_of_litigation and discounts for lack of marketability and lack of control attributable to the freeze imposed by northern trust for purposes of trial coexecutors hired david m eckstein eckstein managing director of fmv valuation financial advisory services to reappraise the marital trust discount eckstein determined the impaired value of the marital trusts to be dollar_figure based on a to 2-percent discount for the hazards_of_litigation presented by the keach lawsuit followed by discounts of percent for lack of control and to percent for lack of marketability attributable to the freeze imposed by northern trust thus coexecutors now claim a marital trust discount of approximately percent a hazards_of_litigation the estate contends that it is entitled to discount the values of the assets of the marital trusts because the esop plaintiffs sought to impose a constructive trust over those assets the estate cites cases which it argues held that litigation or the threat of litigation concerning an asset in the gross_estate justified discounting the value of the asset for estate_tax purposes am natl bank trust co v united_states 594_f2d_1141 7th cir estate of newhouse v commissioner supra pincite 74_tc_540 estate of sharp v commissioner tcmemo_1994_636 estate of lennon v commissioner tcmemo_1991_360 estate of henderson v commissioner tcmemo_1989_79 estate of crossmore v commissioner tcmemo_1988_494 and estate of cobb v commissioner tcmemo_1982_571 the cited cases are distinguishable however because they involved litigation that could have affected the rights of a purchaser of the asset that was the subject of the litigation a willing buyer in such a situation would have refused to pay full fair_market_value in light of the possibility that the buyer’s rights in the asset could have subsequently been impaired in contrast a willing buyer would not have insisted on a discount on the assets of the marital trusts because the keach lawsuit could not have affected a buyer’s rights see 125_tc_227 moreover the district_court entered its amended judgment in decedent’s favor on date upon a final judgment or decree a party must seek a stay of judgment pending appeal to protect its interest in the underlying property 940_f2d_1099 7th cir the esop plaintiffs did not do so while rule a of the federal rules of civil procedure as in effect at the relevant time provides for an automatic 10-day stay of the judgment that automatic_stay expired before decedent’s death since the esop plaintiffs did not thereafter seek a stay under rule d of the federal rules of civil procedure the assets of the marital trusts could have been transferred at decedent’s death free and clear of the esop plaintiffs’ claim for a constructive trust the estate contends alternatively that if the keach lawsuit is not an impairment to the value of the estate under sec_2031 and sec_2033 then the keach lawsuit instead constitutes a claim against the estate entitling the estate to a deduction under sec_2053 sec_2053 allows a deduction for claims against the estate that are allowable by the laws of the jurisdiction under which the estate is administered sec_20_2053-1 estate_tax regs as in effect for the date of death of decedent provided an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate sec_20_2053-4 estate_tax regs provided the amounts that may be deducted as claims against a decedent’s estate are such only as represent personal obligations of the decedent existing at the time of his death whether or not then matured and interest thereon which had accrued at the time of death only claims enforceable against the decedent’s estate may be deducted our decision in this case is appealable to the court_of_appeals for the ninth circuit and thus respondent relies on 680_f2d_1248 9th cir stating that the law is clear that post-death events are relevant when computing the deduction to be taken for disputed or contingent claims citing sec_20_2053-1 estate_tax regs and 78_tc_728 in which we concluded that we consider postdeath events in cases where the decedent’s creditor has only a potential unmatured contingent or contested claim that requires further action before it becomes a fixed obligation of the estate but not where a claim is valid and fully enforceable on the date of death affd 720_f2d_1114 9th cir see 54_tc_742 affd 445_f2d_985 10th cir see also 634_f3d_1055 9th cir marshall naify revocable_trust v united_states aftr 2d ustc par big_number n d cal discussing the precedential weight of propstra on appeal 9th cir date respondent describes the combined effect of those cases as holding in the case of a contingent claim which is not certain and enforceable at the decedent’s death post-death events such as a subsequent settlement should be taken into account the estate discounts the propstra rationale as dicta in estate of saunders v commissioner t c ___ slip op pincite we observed that courts appear to disagree on the extent to which events subsequent to the date of death may be considered in determining the deductibility of a claim under sec_2053 the courts of appeals for the eighth and ninth circuits have directed that postdeath events be considered whereas the courts of appeals for the fifth and tenth circuits have directed that postdeath events should not be considered see 243_f3d_1254 10th cir revg tcmemo_1999_82 estate of 198_f3d_515 5th cir revg on this issue 108_tc_412 856_f2d_1158 8th cir affg in part and revg in part 88_tc_769 propstra v united_states supra we declined to attempt to reconcile these cases and did not consider the effect of a post-death settlement of a claim against the taxpayer-estate because we instead found that the value of the claim was not ascertainable with reasonable certainty on the valuation_date the taxpayer-estate had suggested several values for the claim and we considered the great differences in valuations to be a prima facie indication of the lack of reasonable certainty we noted that the estate’s experts did not and could not reasonably opine that any of the suggested amounts would be paid as required by the applicable regulation we concluded that stating and supporting a value is not equivalent to ascertaining a value with reasonable certainty here respondent alternatively determined in the notice_of_deficiency that the value of the marital trust discount was not ascertainable with reasonable certainty and the estate has also suggested inconsistent values that indicate a lack of reasonable certainty kotzin in the appraisal report included with the return determined a 29-percent discount for the hazards_of_litigation presented by the keach lawsuit in the appraisal report prepared for the trial of this case however eckstein determined only a to 2-percent discount the estate’s experts thus differed on the effect of the keach lawsuit by up to dollar_figure million in addition kotzin altogether failed to evaluate the lack of marketability and lack of control purportedly created by the freeze the sharp discrepancy in their figures evidences a lack of reasonable certainty in the values they suggested like the taxpayer’s experts in estate of saunders v commissioner supra neither kotzin nor eckstein opined or could reasonably opine that the amounts they suggested would be paid_by the estate indeed at the date of death the keach lawsuit had been decided in favor of the defendants although an appeal was pending the estate has therefore failed to establish the value of the marital trust discount with reasonable certainty as required by the applicable regulation thus the estate is not entitled to a discount or a sec_2053 deduction in connection with the keach lawsuit b lack of marketability and control the estate contends that it is entitled to lack of marketability and lack of control discounts on the assets of the marital trusts on account of the freeze placed on marital trust by northern trust we agree with respondent however that the estate is not entitled to discounts on the assets of the marital trusts there is no basis for discounts on the assets of marital trusts and because the freeze was imposed only on marital trust furthermore the estate is not entitled to discounts on the assets of marital trust because the restrictions applied only to decedent not the underlying assets of the trust themselves when determining the value of a_trust for estate_tax purposes we determine the value of the underlying assets in a hypothetical sale to a willing buyer 125_tc_227 see also revrul_2008_35 2008_2_cb_116 that the freeze may have prevented decedent from selling any of the assets of marital trust does not affect the value of those assets we must assume that such a sale would take place even if it could not actually occur 262_f3d_1028 9th cir 133_f2d_428 9th cir affg in part and revg in part estate of barneson v commissioner a memorandum opinion of the board_of_tax_appeals dated date moreover the freeze was loosely enforced and trust assets were in fact sold at undiscounted prices thus no discount is appropriate because once a hypothetical buyer purchased the assets he or she would be unaffected by the freeze and would be able to resell the assets at an undiscounted price accordingly the estate is not entitled to a discount for lack of marketability or for lack of control ii claims held by the estate the estate held choses in action consisting of its claims against northern trust and kavanagh the estate concedes it improperly failed to report the choses in action as assets of the estate but disputes respondent’s valuations sec_2031 provides that the value of a decedent’s gross_estate shall include the value at the time of his death of all property real or personal tangible or intangible wherever situated for purposes of determining the value of the gross_estate the term property encompasses choses in action see generally estate of curry v commissioner t c pincite the contingent nature of a claim bears on the question of its value not on its includability in the value of the gross_estate id during trial we received reports and testimony from expert witnesses we evaluate the opinions of the experts based on the qualifications and reasoning of each expert and on all other credible_evidence in the record see 116_tc_121 we are not bound by the expert opinions and we may determine a value based on our own examination of the record it is the responsibility of the parties to instruct the experts on all the relevant facts that might affect the valuation 92_tc_312 if the parties fail to provide the experts with complete information concerning material facts or reasonable assumptions to be made the reliability of the experts is undermined in the context of valuation cases we have observed that experts may lose their usefulness and credibility when they merely become advocates for the position argued by a party see eg 92_tc_101 respondent did not raise the issue of choses in action in the notice_of_deficiency respondent raised it as a new_matter in the amended answer accordingly respondent bears the burden_of_proof on this issue see rule a respondent provided evidence as to the value of the claims against northern trust but failed to provide any evidence of the value of the claims against kavanagh respondent submitted the expert reports and testimony of mark l mitchell mitchell and mark e house house regarding the value of the life_insurance claim and the founder’s loan claim mitchell’s report explicitly states that no analysis is provided of claims against kavanagh or others respondent therefore has failed to carry his burden_of_proof as to any claims against kavanagh respondent relies on the reports of house and mitchell and mitchell’s conclusion that the fair_market_value of the life_insurance claim was dollar_figure and the fair_market_value of the founders loan claim was dollar_figure for a total valuation of the claims against northern trust of dollar_figure as of the date of death these values however rise or fall on house’s position that a hypothetical purchaser of the claims would have knowledge of all relevant facts that are reasonably known and these facts were reasonably known and yes i mean i appreciate the fact that these guys put together a huge jigsaw puzzle but all of those pieces were known even if they didn’t understand the legal theories on how to put them together in his report he assumes that the hypothetical purchaser would have knowledge of all of the facts in northern trust’s files including specifically those discovered by the estate’s counsel after time-consuming and contested discovery we agree with the estate’s characterization of respondent’s theory that any fact known or document possessed by any of the relevant witnesses on date of death -- even if in the possession of concealing parties like northern trust or kavanagh -- should be imputed to hypothetical actors on date of death in essence they become omniscient of all relevant material using house’s analysis mitchell values the claims as they ultimately were refined over years after the date of death with a 50-percent probability of success respondent’s experts however ignore the intervening expenditures of time and money investigating those claims in order to reach that level of knowledge and assume that it was all knowable on date over years before the claims were actually discovered by the estate’s counsel respondent argues that mitchell’s use of a 50-percent- likelihood-of-success assumption in his calculations is conservative and favors the estate because the estate’s expert used a 75-percent likelihood of success in his calculations that percentage however was the final number in the analysis of possible outcomes and assumed that the litigation had proceeded beyond various stages during which it might have been abandoned or concluded without any recovery to the estate the estate’s valuation expert schwab relied entirely on information provided by mckirgan and paul the estate’s expert valued the potential claims that were reasonably known and under consideration at the date of death specifically the possibility of seeking damages from the misdiagnosis of decedent’s medical_condition the possibility of pursuing redress against the lack of a hedge or other financial_instrument protecting the wealth of decedent and her family from failure of f g financial hedge claim the possibility that the kavanaugh sic law firm may have submitted excessive billings related to the keach litigation and the investigation and correction of any accounting errors related to m r s foster’s business partnership with mel regal the estate’s expert concluded that only the financial hedge claim had a positive value found to be dollar_figure before a percent marketability discount leading to a final value of dollar_figure if this relatively minimal value had been placed on the claims by the estate’s lawyers as of the date of death however we do not believe that they would have pursued the claims on the contrary we believe that at the date of death the estate’s lawyers as evidenced by their pursuit of the claims against kavanagh within a reasonable_time after decedent’s death had reason to believe that the claims had substantial value therefore we reject schwab’s conclusion as a reasonable estimate of the value at which the claims would have been relinquished by the hypothetical seller to a hypothetical buyer we are left with the conviction that neither side’s experts in this case have provided an objective and reliable conclusion and that they have each have engaged in an overzealous effort to infuse a talismanic precision into an issue which should frankly be recognized as inherently imprecise 48_tc_502 schwab’s calculations assume a 99-percent probability of abandonment of the claim after a preliminary investigation and an 80-percent probability of abandonment after a comprehensive investigation we believe that these assumptions are not reasonable and that the estate would not have proceeded past the preliminary investigation stage if the chances of a favorable outcome were less than percent and would not have proceeded past the comprehensive investigation stage if the chances of a favorable outcome were less than percent by the time coexecutors filed the amended complaint on date northern trust had refused to pay anything in relation to the estate’s claims and had claimed that it would be entitled to attorney’s fees if the litigation were pursued nonetheless the estate decided to pursue the claim and to invest the additional resources necessary at this point schwab incorporates a percent probability of success in his analysis on consideration of the methodology used by both valuation experts and adjusting schwab’s calculations to reflect a 10-percent probability of a successful preliminary investigation instead of percent a 50-percent probability of a successful comprehensive investigation instead of percent a 5-percent lack of marketability discount as determined by mitchell and zero estimated litigation costs since as discussed below the estate has claimed the actual costs of litigating its claims against kavanagh and northern trust we arrive at our conclusion that the fair_market_value of the claims against northern trust at the date of death was dollar_figure iii the estate’s actual litigation expenses sec_2053 allows a deduction from the value of the gross_estate for administration_expenses sec_2053 administration_expenses include attorney’s fees sec a estate_tax regs respondent does not dispute that the expenses actually incurred by the estate in litigating the claims against northern trust and kavanagh qualify as administration_expenses within the meaning of sec_2053 and the regulations thereunder respondent argues only that the estate should not be entitled to deduct these expenses if the estimated cost of that litigation has already been factored into the valuation of the choses in action because we have not done so there is no disagreement as to the estate’s entitlement to deduct these administration_expenses accordingly the estate is entitled to deduct its actual litigation expenses under sec_2053 we have considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
